           Case 2:18-cr-00327-JAD-GWF Document 33 Filed 12/07/18 Page 1 of 4



 1   DAYLE ELIESON
     United States Attorney
 2   PETER S. LEVITT
     Assistant United States Attorney
 3   501 Las Vegas Boulevard South, Suite 1100
     Las Vegas, Nevada 89101
 4   Phone: (702) 388-6336
     Fax: (702) 388-5087
 5   peter.s.levitt @usdoj.gov
     Attorney for the United States of America
 6

 7                            UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEVADA
 8

 9   UNITED STATES OF AMERICA,                     )   Case No.: 2:18-cr-327-JAD-GWF
                                                   )
10                         Plaintiff,              )
                                                   )   STIPULATION TO CONTINUE
11   vs.                                           )   RESPONSE TO FILED MOTION
                                                   )   First Request
12   LAMONT POPE,                                  )
                                                   )
13                         Defendant.              )

14          IT IS HEREBY STIPULATED AND AGREED, by and between Dayle Elieson,

15   United States Attorney, and Peter S. Levitt, Assistant United States Attorney, counsel for

16   the United States of America, and Andrew Wong, counsel for Lamont Pope, 1) that the due

17   date for the Government’s Response to the Defendant’s Motion to Dismiss Indictment (ECF

18   No. 26, filed on November 23, 2018) be extended from December 7, 2018 to December 11,

19   2018; and 2) that Pope’s Reply be due December 18, 2018.

20          This Stipulation is entered into for the following reasons:

21          1.     Counsel for the Government needs additional time to file a Response to

22   Defendant’s Motion to Dismiss, and counsel for Pope will need a corresponding

23   continuance to file a Reply.

24
                                                   1
           Case 2:18-cr-00327-JAD-GWF Document 33 Filed 12/07/18 Page 2 of 4



 1          2.     The parties agree to the continuance.

 2          3.     The additional time requested by this Stipulation is made in good faith and

 3   not for purposes of delay.

 4          4.     This is the first stipulation to be filed herein.

 5
            DATED this 7th day of December, 2018.
 6

 7          DAYLE ELIESON,                                ANDREW WONG, AFPD
            United States Attorney
 8

 9          By: /s/ Peter S. Levitt                       By:   /s/
            PETER S. LEVITT                               ANDREW WONG, AFPD
10          Assistant United States Attorney              Counsel for Lamont Pope

11

12

13

14

15

16

17

18

19

20

21

22

23

24
                                                     2
             Case 2:18-cr-00327-JAD-GWF Document 33 Filed 12/07/18 Page 3 of 4



 1                                    UNITED STATES DISTRICT COURT

 2                                        DISTRICT OF NEVADA

 3
       UNITED STATES OF AMERICA,                          Case No.: 2:18-cr-00327-JAD-GWF
 4
                         Plaintiff,                       FINDINGS OF FACT, CONCLUSIONS
 5                                                        OF LAW, AND ORDER
       vs.
 6     LAMONT POPE,
 7                       Defendant.

 8                                           FINDINGS OF FACTS

 9           Based on the pending Stipulation of counsel, and good cause appearing therefore, the
     Court finds that:
10

11           1.     Counsel for the Government needs additional time to file a Response to

12   Defendant’s Motion to Dismiss Indictment (ECF No. 26, filed on November 23, 2018),

13   and counsel for Pope needs additional time to file a Reply.

14           2.     The parties agree to the continuance.

15           3.     The additional time requested by this Stipulation is made in good faith and

16   not for purposes of delay.

17           4.     This is the first stipulation to be filed herein.

18   ///

19   ///

20   ///

21

22

23

24
                                                      3
           Case 2:18-cr-00327-JAD-GWF Document 33 Filed 12/07/18 Page 4 of 4



 1

 2                                          ORDER

 3          IT IS THEREFORE ORDERED, that the Government herein shall have to and

 4   including December 11, 2018, to file its Response to Defendant’s Motion to Dismiss

 5   Indictment (ECF No. 26), and that the Defendant shall have to and including December 18,

 6   2018 to file a Reply.

 7          DATED this10th
                      ____ day of         December                , 2018.

 8
                                                    HON. JENNIFER
                                                    UNITED        A. DORSEY JUDGE
                                                           STATES MAGISTRATE
 9                                                  UNITED STATES DISTRICT JUDGE

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
                                                4
